DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2, line 3, "a plurality of carbon nanotube aggregates" is unclear to how this relates to carbon nanotube aggregates cited in claim 1.
 	Claim 2, line 7 and Claim 3, line 4, "the carbon nanotube aggregate" renders the claim indefinite since each claim earlier recites the carbon nanotube wire having plurality of carbon nanotube aggregates.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (2015/0310957) in view of Dumee et al. (NPL, Characterization of Carbon Nanotube Webs and Yarns).
 	Qian et al. discloses a carbon nanotube electric wire comprising a carbon nanotube wire having a single or a plurality of carbon nanotube aggregates each constituted of a plurality carbon nanotubes, wherein the twist number of the wire is between 1 T/m and 1200 T/m ([0022], 10 T/cm = 1000 T/m), wherein Ra1 of the wire is between 3.5 µm and 16 µm, and wherein Ra2 of the wire is between 0.1 µm and 4.5 µm.  Specifically, applicant's specification discloses that  "the arithmetic mean roughness Ra1 of the CNT wire 10 in the longitudinal direction and the 
 	Qian et al. does not disclose the wire comprising an insulating coating layer coating the wire, the q value and the angle as claimed in claims 1 and 8.  Although not disclosed in Qian et al., it would have been obvious to one skilled in the art to coat the wire of Qian et al. with an insulating layer to protect the wire from the environment since an electric wire having an insulating coating is known in the art.
Dumee et al. discloses a carbon nanotube wire (yarn) having q value and angle as claimed in claims 1 and 8 (Figs 3-5).  It would have been obvious to one skilled in the art to apply the teachings of Dumee et al. in the carbon nanotube wire of Qian et al. to meet the required physical and electrical properties of the same.

Claims 1, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (2011/0231118) in view of Dumee et al.
 	Koziol et al. discloses a coated carbon nanotube electric wire comprising a carbon nanotube wire having a single or a plurality of carbon nanotube aggregates each constituted of a plurality of carbon nanotubes ([0077]); and an insulating 
 	Koziol et al. does not disclose the q value and the angle as claimed in claims 1 and 8.  Dumee et al. discloses a carbon nanotube wire (yarn) having q value and angle as claimed in claims 1 and 7 (Figs 3-5).  It would have been obvious to one skilled in the art to apply the teachings of Dumee et al. in the carbon nanotube wire of Koziol et al. to meet the required physical and electrical properties of the same.
 	Re claims 10-11, Koziol et al. ([0071] and [0092]) discloses:
-wire (conducting fiber) diameter =10 µm => wire sectional area = 78.5 µm2;
-coating layer thickness = .25 µm => coating layer diameter = 10 + .25 + .25 = 10.50 µm => coating layer sectional area = 86.6 µm2; accordingly:
-proportion of coating layer sectional area/wire sectional area = 86.6/78.5 = 1.10.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (10128022) in view of Stonikas et al. (2003/0066676).
 	Lyon et al. discloses a coated carbon nanotube electric wire (Figs 2A-2D) comprising a carbon nanotube wire having a single or a plurality of carbon nanotube aggregates (250A-250G) each constituted a plurality of carbon -1 and 5.0 nm-1.  Specifically, as disclosed in the applicant's specification (see application's publication, [0048]), the q value is related to the diameter of the carbon nanotube/wire.  Paragraph [0038] of the application's specification discloses that the carbon nanotube wire (10) has a diameter between 0.1 mm to 15 mm.  Likewise, Lyon et al. (col. 3, lines 54-57) discloses the carbon nanotube wire having a diameter of 0.321 mm (28 AWG = 0.321 mm).
 	Lyon et al. does not disclose the carbon nanotube wire having Ra1 between 3.5 µm and 16 µm and Ra2 between 0.1 µm and 4.5 µm (re claim 1).
 	As disclosed in the application's specification, "the arithmetic mean roughness Ra1 of the CNT wire 10 in the longitudinal direction and the arithmetic mean roughness Ra2 of the CNT wire 10 in the circumferential direction depend on the twisting number (T/m: the number of twists per meter)." (see application's publication, [0063]).
 	Stonikas et al. discloses an electric wire comprising a plurality conductors being twisted together with a twist number of 1575 T/m ([0038], 40 T/in. = 1575 T/m) (re claims 4-5).  

.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. in view of Stonikas et al. as applied to claim 1 above, and further in view of Jo et al. (2016/0365165).
 	Claims 2 and 3 additionally recite the ratio Ra1/Ra3 being between 400 and 500, wherein Ra3 is an arithmetic mean roughness on a peripheral surface of a carbon nanotube aggregate in a longitudinal direction.
 	Jo et al. discloses an electric wire (conductor) having an arithmetic mean roughness of 0.1-20 nm (0.0001-0.02 µm).  It would have been obvious to one skilled in the art to modify each carbon nanotube aggregate (250) of Lyon et al. to have the Ra3 taught by Jo et al. to provide an anchor means for the plating layer.  It is noted that in the modified wire of Lyon et al., ratio of Ra1/Ra3 between 400 and 500 (3.5 µm/0.008 µm = 437).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. in view of Stonikas et al. as applied to claim 1 above, and further in view of Upadhyaya (2013/0344363).
Modified wire of Lyon et al. discloses the invention substantially as claimed including a plating part which is a plating layer (240) formed across the whole peripheral surface of the carbon nanotube wire and is between the wire and the coating layer.  It does not disclose a chemical modification (chemically formed surface roughness) formed across the whole peripheral surface of the plating layer.  Upadhyaya discloses an electric wire.  Upadhyaya discloses that a surface roughness on a wire can be formed by mechanical methods or by chemical methods ([0043]) to enhance bonding to adjacent layer.  It would have been obvious to one skilled in the art to provide a chemical modification part, as taught by Upadhyaya, across the whole peripheral surface of the plated wire of Lyon et al. to enhance bonding to the insulating coating layer.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-11 have been considered but are moot in view of new ground of rejection.
 	Applicant states that the q value is a parameter related to the diameter of the carbon nanotube and argues that the q value disclosed in Dumee is different from the presently claimed value.
 	Examiner would disagree.  As disclosed and claimed in the present application, for the carbon nanotube wire having a diameter between 0.01 mm and 15 mm, the wire will have between 100 T/m and 14000 T/m.  Dumee discloses carbon nanotube wire having between 6000 T/m and 20000 T/m (description of Fig. 2).  Accordingly, the carbon nanotube wire (yarn) disclosed in Dumee has the diameter as disclosed, and therefore will have the q value as claimed.
 	Regarding the Qian reference, Qian does teach a carbon nanotube electric wire comprising a carbon nanotube wire having a single carbon nanotube aggregate, and the twist number disclosed in Qian is the twist number of the wire.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847